Title: C. W. F. Dumas to the Commissioners: A Translation, 18 August 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       The Hague, 18 August 1778
      
      Since my last letters, nothing worthy of writing about has occurred. That is not to say, however, that every day I have not had some occasion of acting for the general welfare of the cause and, therefore, of visiting the French embassy daily in order to receive intelligence and letters, or to provide extracts which sometimes are sent to the Cabinet, but more often, and even with regularity, go to certain ports. I am convinced that by serving the great ally of the Union in this fashion I am serving her. But to detail all these things would be endless and both useless and boring to you, notwithstanding the fact that owing to their nature, these transactions should not be unnecessarily exposed to the hazardous fate of a letter. Your friend, the Chevalier, is, in part, aware of all this. He sent me, through the ambassador, the gazette from Yorktown, which Mr. Franklin did me the favor to send him for me, and today’s Gazette de Leyde is filled with it. Here, Gentlemen, is a copy of the letter I wrote yesterday to our good friend Mr. van Berckel, Pensionary of Amsterdam. I have just showed it to the Grand Facteur who is very pleased with it.
      My friends’ vessel, which I had the honor to mention to you some time ago, has left. I entrusted to it a packet for the congress and a letter of recommendation addressed to the commanding officer of the harbor where they will land. If its journey is successful, it will encourage others to follow their example and thereby increase the amount and thus lower the prices of goods in America. I have the honor to be, with the most respectful devotion, gentlemen, your very humble and very obedient servant
      
       Dumas
      
      
       Tomorrow, I am sending another packet to America in the manner described earlier.
      
     